Citation Nr: 0031188	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-00 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
right ear.

2.  Entitlement to service connection for hearing loss in the 
left ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1990 to 
November 1997.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from A May 1998 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in part, denied service 
connection for hemorrhoids, contact dermatitis, hearing loss 
and tinnitus.  In his April 1999 substantive appeal, the 
veteran chose to continue his appeal for service connection 
for tinnitus and hearing loss.  During the pendency of this 
appeal, in a December 1999 rating decision, the RO granted 
service connection for tinnitus and assigned a 10 percent 
evaluation, effective November 1997.  The veteran did not 
disagree with the 10 percent rating.  Thus, the Board finds 
that the only matter in appellate status is service 
connection for hearing loss.

In reviewing the claims file, the Board also notes that in an 
April 2000 rating decision, the RO denied service connection 
for a neck disorder as not well grounded.  During the 
pendency of the veteran's appeal but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (Act) 
became law.  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA may, on its own motion, readjudicate a claim 
denied as not well grounded during the period beginning on 
July 14, 1999, and ending on the date of the enactment of the 
Act (November 9, 2000).   He veteran is hereby informed that 
he may reopen his claim for service connection for a neck 
disorder on the basis of the change in the law noted above.


FINDINGS OF FACT

1.  There is no medical evidence of current right ear hearing 
loss as defined by the applicable VA regulation.

2.  The positive evidence and the negative evidence are in a 
state of equipoise on the question of whether the veteran's 
current left ear hearing loss began during  service.

CONCLUSIONS OF LAW

1.  Claimed right ear hearing loss was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2000); Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  The veteran's hearing loss in the left ear was incurred 
during active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2000); Veterans Claims Assistance of Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the duty to assist has been 
fulfilled in that all evidence pertinent to the veteran's 
claim has been obtained.  In this regard, the Board notes 
that several VA ear disease and audio examinations have been 
performed and, as noted below, the evidence is sufficient to 
grant the claim for a hearing loss in the left ear on the 
merits.

In this case, the veteran essentially contends that he was 
exposed to acoustic trauma during service and that his 
current hearing loss is related to that noise exposure.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131, 
1153 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Certain chronic disabilities, such as 
organic diseases of the nervous system, including 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  In 
order to prevail in the veteran's claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  

Applicable regulations provide that impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2000).   

It is not required that hearing loss disability during 
service be shown.  The Court has held, "[W]hen audiometric 
test results at a veteran's separation from service do not 
meet the regulatory requirement for establishing a 
'disability' at that time, he or she may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service."  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  In that case, the Court agreed with the 
Secretary's suggestion that service connection may be 
established if the record shows acoustic trauma due to noise 
exposure in service, audiometric test results show an upward 
trend in auditory thresholds, post-service audiometric 
testing establishes current hearing loss constituting a 
disability under 38 C.F.R. § 3.385, and competent evidence 
relates current hearing loss disability to active service.  
Id., at 159-160. 

The veteran's service medical records show treatment for flu 
symptoms including ears having slight pressure in April 1991 
and for otitis externa and impacted earwax in both ears in 
January 1995.  No injury to the ears was recorded.  The 
records do show some diminution in the veteran's auditory 
acuity while he was on active duty.  

On the veteran's enlistment audiological evaluation in 
January 1990, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
15
10
LEFT
15
15
0
20
5

On a May 1990 audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
0
0
0
LEFT
0
-5
0
5
30

Pure tone thresholds, in decibels, on an audiological 
evaluation in April 1991, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
0
0
-5
LEFT
0
-5
0
10
30

On a June 1992 audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
0
-5
0
10
LEFT
-5
0
10
15
35

Pure tone thresholds, in decibels, on an audiological 
evaluation in April 1994, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
10
0
LEFT
5
0
10
30
35

On a June 1995 audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
0
5
5
LEFT
-5
0
0
15
30

Pure tone thresholds, in decibels, on an audiological 
evaluation in April 1996, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
-5
-5
10
15
30

On a May 1997 audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-50
-5
-5
5
0
LEFT
0
-5
0
15
35

Pure tone thresholds, in decibels, on the veteran's 
separation audiological evaluation in August 1997, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
5
0
LEFT
0
-5
0
15
35

In the medical history portion of his separation examination, 
the veteran marked an "x" for "don't know" next to hearing 
loss.  

The results set forth above indicate that the veteran had 
some decline in auditory acuity from service entrance to 
service separation, particularly in his left ear, but not 
enough for a finding of bilateral hearing loss disability.

At a March 1998 VA ear disease examination, the veteran 
complained of decreased hearing, especially in the left ear, 
with constant ringing just in the left ear and that it was 
getting worse.  He occasionally had to have the left ear 
cleaned because of debris accumulating in the ear.  The 
veteran said that he rarely had pain in the left ear.  On 
physical examination, the veteran's auricle was normal, the 
tympanum and mastoid were clear.  However the tympanic 
membrane was thick and had granulation tissue on it and there 
was an active left external otitis.  There was no infectious 
disease of the middle or inner ear.  The diagnosis was left 
low-grade external otitis with a mixed type hearing loss, 
especially in the left ear.

At a March 1998 VA audiological examination, the veteran 
reported that his decreased hearing sensitivity and ringing 
in the left ear had its onset four years earlier with unknown 
cause and that he had a history of noise exposure while in 
the service working "flight line/flight deck with jet 
engines."  Hearing protection devices were reportedly used.  
On testing, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
10
LEFT
15
5
15
20
40

The pure tone average for the right ear was 3 and the average 
for the left ear was 20. The veteran's speech 
recognition/discrimination score using the Maryland CNC test 
was 96 percent for each ear.  An otoscopic observation of the 
left tympanic membrane revealed it to be yellowish in color 
with a small red spot located on the lower middle part.  
Thresholds for the right ear indicated normal hearing 
sensitivity for the compensable range.  The thresholds for 
the left ear indicate normal hearing sensitivity with a mild 
conductive loss at 4000 Hertz.  Word recognition ability was 
good for both ears.

A September 1998 VA outpatient record indicates hearing 
within normal limits for both ears with left hear slightly 
worse.

A May 1999 VA ear disease examination report indicates that 
the right ear is normal and that the left ear has granulation 
tissue at the base with moisture.  Tuning fork lateralizes to 
the left and bone conduction is better than air conduction on 
the left side.  The auricle and external canals were normal 
and the tympanum and mastoid appeared to be clear.  Tympanic 
membrane on the left ear shows granulation tissue at the base 
with drainage.  There was an infection of the left middle ear 
causing constant bilateral ringing tinnitus. 

At a May 1999 VA audio examination, the veteran reported that 
he had periodic "gook" and blood that drained from his left 
ear canal.  He reported a history of noise exposure from 
working on a flight deck around jet engines and recounted an 
incident when he was flying back from San Diego and was not 
able to equalize the air pressure in his ears, with both ears 
painful for a day or so until the pressure equalized.  On 
testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
-5
10
5
LEFT
5
10
5
15
50

The pure tone average for the right ear was 3 and the average 
for the left ear was 20. The veteran's speech 
recognition/discrimination score using the Maryland CNC test 
was 96 percent for each ear.  Pure tone test results indicate 
normal sensitivity through the compensable range bilaterally, 
with the exception of a moderate sensorineural loss at 4000 
Hertz in the left ear.  Word recognition was very good at an 
average presentation level in each ear.      

In a November 1999 addendum to the May 1999, the VA 
audiologist indicated that she had reviewed all of the 
veteran's service medical audiograms between May 1990 and 
August 1997 and that the change at the 4000 Hertz level in 
the left ear was only 5 decibels during the course of those 7 
years.  Plus or minus 5 decibels is within test-retest 
variability.  A 25-decibel change was noted at 3000 Hertz in 
the left ear in 1994 and was reported as a standard threshold 
shift.  This loss was resolved by the time he was reexamined 
in 1995 and did not reappear on his 1996 and 1997 
examinations.  The audiologist considered the 25-decibel 
change in the 3000 Hertz in the left ear to be only a 
temporary threshold shift.  

The audiologist noted that the January 1990 enlistment 
audiogram, with the exception of the 2000 Hertz level, varied 
widely at all frequencies in both ears with the May 1990 
audiogram, allegedly the veteran's hearing dropped by 25 
decibels at 4000 Hertz in the left ear but also improved by 
15 decibels at 500 Hertz in both ears, improved by 10 
decibels at 1000 Hertz in the left hear and improved by 15 
decibels at 3000 Hertz in both ears.  The two possible 
explanations for this phenomenon were: that the veteran 
experienced some kind of acoustic trauma between January and 
May 1990 that caused a significant drop at 4000 Hertz in the 
left ear and also caused a significant improvement in his 
hearing at the other frequencies in both ears or that the 
January 1990 audiogram is correct and the subsequent 
audiograms are incorrect, and then the separation audiogram 
is again correct.  Both explanations seemed implausible.  The 
more likely explanations, according to the audiologist were 
that the January 1990 audiometer was uncalibrated, that the 
test was administered in ambient noise, and that the January 
1990 examiner was unqualified to perform the test.  Because 
of the consistency of the other examinations, the audiologist 
considered it unlikely that the January 1990 audiogram was 
valid.  Thus, she concluded that the hearing loss at 4000 
Hertz in the left ear was consistent with noise exposure, 
which appeared unchanged between 1990 and 1997.  Therefore, 
she opined it was unlikely that the noise notch observed in 
the left ear resulted from his time in service.  

Unless there is clear and unmistakable evidence to the 
contrary, VA must presume that the veteran was in sound 
condition except as to those defects, infirmities, or 
disorders noted at the time of his entrance into service.  38 
U.S.C.A. § 1132 (West 1991).  The presumption of sound 
condition provides that every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to those defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  This presumption exists only when there has been an 
induction examination in which the later-complained-of 
disability was not detected.  The term "noted" denotes only 
such conditions as are recorded in examination reports.  A 
reported history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions.  38 U.S.C.A. § 1110, 1131; 38 
C.F.R. § 3.304; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

With regard to the right ear, the veteran has no current 
medical diagnosis of a disability.  All audiological 
examinations performed in recent years show that he does not 
have hearing loss in the right ear as defined by 38 C.F.R. § 
3.385, and the examiners have specifically concluded that the 
veteran has normal hearing in that ear.  Thus, he fails to 
satisfy the first element of a claim, that is, a current 
disability, and his claim for service connection fails.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

With regard to the left ear, the service medical records 
showed some degree of hearing loss (see Hensley, supra), 
which noted that, by some medical authorities, decibel 
thresholds higher than 20 indicate some degree of hearing 
loss), but not quite to the level to meet the requirements of 
38 C.F.R. § 3.385.  The service separation examination 
audiological examination also showed some minimal degree of 
hearing loss, within the meaning of Hensley, but not by VA 
regulation, with a slightly elevated decibel level in the 
3000 and 4000 Hertz ranges.  The post-service VA audiological 
examinations showed essentially the same findings in the 4000 
Hertz range.  Thus, it is apparent that the veteran had some 
degree of hearing loss prior to and upon separation from 
service, with the only evidence of hearing loss as defined by 
38 C.F.R. § 3.385 found in March 1998 and May 1999 with 
readings of 40 and 50, respectively, at the 4000 Hertz level.  
However, these readings are rated noncompensable under the 
schedular rating criteria thus, failing to meet the 
presumptive period requirement for a compensable rating 
within one year of separation.

Even so, the Board notes that the May 1999 audiologist, while 
not addressing in-service aggravation, did indicate the 
veteran's hearing loss was consistent with noise exposure and 
that, if the January 1990 enlistment audiogram was invalid, 
the decrease was equivalent to the natural progress of the 
condition.  However, the Board notes that the only noise 
exposure reported by the veteran during his VA audiological 
examinations was in service.  The Board also notes that, 
while the May 1999 audiologist noted that the veteran had 
numerous audiograms in-service after January 1990, which she 
considered were consistent with each other but were 
inconsistent with the veteran's enlistment audiogram, 
together they all form a basis for comparison with his 
separation audiogram, in determining whether his left ear 
hearing loss was incurred in or measurably worsened during 
his active duty service.   If the enlistment audiogram is 
kept in, the veteran suffered a 30-decibel drop in hearing at 
the 4000 Hertz level, with those results excluded the veteran 
suffered a 5-decibel drop in hearing at the same level to 35 
decibels.  Less than a year following discharge the veteran 
suffered another 5-decibel drop in hearing, followed by an 
additional 10-decibel drop a year later, which met the 
requirements for hearing loss as defined by 38 C.F.R. 
§ 3.385.   See Hensley, supra.

Having reviewed the evidence in its entirety, it is the 
Board's judgment that the evidence is in relative equipoise 
as to whether the veteran's left ear hearing loss was 
incurred during his active duty service.  Having found the 
evidence to be in equipoise, the Board finds that service 
connection is warranted for a left ear sensorineural hearing 
loss disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. 


ORDER

Entitlement to service connection for hearing loss of the 
right ear is denied.

Entitlement to service connection for hearing loss of the 
left ear is granted.




		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 12 -


- 1 -


